Title: Abigail Adams to Mary Smith Cranch, 28 April 1787
From: Adams, Abigail
To: Cranch, Mary Smith


        
          London April 28th 1787
          My dear sister
        
        I have now to acknowledge your kind favour of April 7th by Captain Folger— I have already written to my Neices and informed them of the addition to my family— you will rejoice with me that an event which as a parent so nearly concernd me, is so happily over, and that the mother and Child are both finely. indeed I never saw a healthier Lad in my life. he has not even had those complaints incident to children, which I partly attribute to the care of the nurse who leaves all to Nature without even tea drink or doses of any kind. she has been a Nurse 21 years, & never had a child with a soar mouth. She washes little master with cold water from the day of his Birth, & is exceedingly attentive to Cleanliness. the Nurses here never think of going to Bed during the whole month, they lay themselves down on a settee, or sleep in an easy chair, & I do not see But what they are quite as contented & as Bright as ours, who go to bed & frequently let a pour woman suffer. tis true they do nothing else, but attend to the Lady and Child. the Cook of the family makes all the victuals, & the maid carries it up, and they are well pay’d for their trouble, but still they are the best Nurses I ever saw— how happy would it make me; could my dear sister look in upon us. I have been very unwell all this Spring. a slow intermitting fever, and Billious complaints have greatly afflicted me, I am better than I was a month ago, as the fever has lessend, but still the cause is not wholy removed, and the doctor tells me, it must be a work of time & care; I had similar complaints the spring before I left America, only not to so great a degree. I have not escaped one spring or fall since. the dampness of this climate & the little tendency that there is to perspiration encreases this disorder greatly, I must try a journey soon—
        we have accounts by way of New york to the 8th of march, which inform us that general Lincoln had met with more resistance from the insurgents, than we had reason to expect from former accounts, that an engagement had taken place, in which several persons on both sides fell, but we do not learn who, that Shayes had got off into vermont, where it was probable he would meet with protection. I hope these accounts are not well founded. Let not the Patriots of our Country be discouraged or disheartned altho their affairs are much embarrassed. the Country is fruitfull in resources, patience perseverence industery and frugality will accomplish great things. our Countrymen create most of the misfortunes they feel, for want of a disinterested Spirit; a confidence in each other, & a union of the whole. it is a great misfortune when one state thawrts the measures of 11 or 12 and thus injures, the credit & reputation of the whole. the situation of our Country greatly damps the pleasure I should feel in anticipating my return to it. you may well suppose that falshoods in abundance are circulated here, an attempt to publish the Truth; or contradict them, would have no other affect than raising a Nest of wasps & Hornets, & would employ the whole time of one person. an extract of a Letter publishd from dr Rush to dr price, giving an account of the establishment of 2 or 3 new societies, drew upon the latter so much abuse & Scurility as would disgrace any people. the writer like an envenomed toad spit forth his poison. there are a set of Refugees residing here, the enormity of whose offences forbids their ever returning again to America, like Satan they look to the Heights from which they have fallen, with a malice and envy similar to that which the arch Fiend felt when he beheld the Glory of the new world, and like him they wish to destroy the happiness of its inhabitants. such is Galloway, & Smith who is gone prime minister to Lord Dorchester, a few days before he left the Country, he gave it as his solid opinion that, he did not doubt he should live to see America sue to Britain for protection & to be received again by it, he might have added; it should not be his fault if they did not. I hope a watchfull Eye will be kept over Lord Dorchester & all his movements— This Government are as much disposed to sow seeds of dissention amongst us as ever, & build wholy upon our splitting to peices. But I will quit this subject for our own Domestick concerns. you ask my opinion respecting the wives talkd of for our uncles. Second marriages at their age can be considerd only as affairs of convenience the heyday of the Blood is tame, and waits upon the judgment, as Hamlet expresses it. the same ardor & passion so suitable in Youth would be ridiculous in age, nor is it improper to consult even Interest as well as convenience. Good dispositions fair Characters and a regard to the station which was formerly held by the parties, ought to be more maturely considerd than at an earlyer period of Life. young people more easily accommodate themselves to each other, too great a disparity in years often makes second marriages not only Ridiculous but unhappy— I know not the person whom I should like so well or one who would do more credit to the Relation, or discharge the duties of her station with greater honour to herself than the Lady you have mentiond for our good uncle S—— She is the only one, which has occured to my mind, since the discease of our dear Aunt— as to the other Lady of the same Name, I can only say if I was in her situation I would not exchange it for a residence at Weymouth tho I have not a personal knowledge of mrs W. from the Character which she sustaind in this Country, the visisitudes of fortune which she experienced with great equinimity, the many handsome things I have heard dr Jeffries say of her, who attended her through a most distressing sickness the perfect Harmony in which she is said to have lived with her former partner, all serves to hold her up to my view as a Lady highly deserving & well calculated for any situation in Life affliction is the best school for wisdom, and knowledge, but whereever my worthy Friends may fix; I most sincerely wish them happy and I am sure they will not give me a Relation whom I cannot respect.— I am very glad that Miss Mayhew has so pretty an addition to her fortune, she did not however stand in need of that recommendation in my Eye to qualify her for a good wife. I have no doubt she would have shone in that character, and I cannot help thinking that it argues cowardice in the gentlemen that she still remains single. she has a strength of mind, and an understanding, which will always ensure her respect, provided the heriditary talant which she has at Satire; is properly regulated. This I conceive has been the weapon that has terrified all the gentlemen, conscious perhaps how justly it may be levelld against them, but no woman of sense will ever make her Husband an object of Ridicule; for in proportion as she lowers him she lessens herself. neither the Character of Lady G. or miss How, are to be immitated by the Woman of true delicacy of sentiment, but miss Mayhews talant has always been display’d with so much good humour when ever I have been witness to it that I think I could not have been angry, if I had been the subject of it, yet my dear sister I have ever observed that it is a most Dangerous thing for a Female to be distinguishd for any quallification beyond the rest of her sex. Whatever may be her Deportment, she is sure to draw upon herself the jealousy of the men and the envy of the women, nor do I see any way to remedy this evil but by increasing the number of accomplished women, a monopoly of any kind is always envidious
        I have never received a Line from mr Hay since she left England, which I have wonderd at considering the intimacy which subsisted between us when here. I thought her reasons good for chusing to go to America. it was natural for her to wish to be with her relations during the long voyages of captain Hay, rather than to reside at Board abroad. I know she endeavourd to influence him to go with her, but he was in good buisness here, & saild with more safety in a British Ship, than he could in an American vessel subject to the capture of Algerines as he thought at that time. he was about taking a voyage when she left him, in which he expected to be absent 15 months I think I should have done as she did, if I had been in her place I know Captain Hay met with a dissapointment, by his owners loosing his Reason, by which means captain Hay was detaind here a long time—nor do I know how long he has saild when circumstances are known, it greatly alters appearences
        Mrs Elworthy I saw at her House not long ago. She was well then. they live in the city & have but very small appartments not calculated to see company. they are people of Buisness honest industerous & obliging but their whole House is very little larger than your office. mr John Cranch and I have the honour to correspond sometimes, he frequently sends us game from the Country, I inclose a letter from him which I received a few days ago to cousin Betsy. I fear I must acknowledg myself a delinquint with respect to my dear Brother Cranch I received his excellent Letters, and one of them was answerd, but it was at a time when no vessel was going for a long time and I did not think it worth a postage from Newyork so it grew old & out of date— mr Adams is frequently chargeable with omissions to his correspondents, but he has more to plead in his excuse than I have, as his time is occupied in investigating more important Subjects—but when a vessel is near sailing you can hardly form an Idea what a call there is upon my pen and yet I leave some of my much esteemed Friends without a Line. I hope the vessels by which I have written are all safely arrived, and the articles I sent by them. Captain Callihan is so kind as to take a peice of Linnen for Tommys use it is not fine but a good fabrick. Remember me to all our Friends I shall write to several of them if I am able, if not they must attribute it to indisposition, as I am seldom able to set up a whole day at a time; & I ride out when the weather permits
        Col Smith set of this week to portugal. it is the first seperation even of a day since he was married. Mrs Smith thought it a Sad affliction. She has not been innured like her mamma, and I hope she never may to such long dangerous & painfull seperations. she however behaved well when it came really to the trial, and the little Boy is a great amusement to her. I send the Caps for my worthy parent to whom present my duty & that of her great grandson.
        I fear a little that my Eldest son will be so much of a Book worm & Scholar that he will grow too neglegent of those attentions which are due to the World, & which tho they may appear little, & trifling, much of our happiness is found by experience to depend upon them. his cousins must gaurd him against this error— it was a maxim of Epictetus’s that it was incumbent on every one to offer libations and sacrifices conformable to the customs of his Country, with purity, and not in a slovenly manner, nor negligently, that is, the muses & graces should join Hands—
        adieu my dear sister and believe me with the tenderest sentiments of affection / your
        A Adams
        Remember me affectionately to all my Friends & Neighbours
        Esther is well & so is Brisler who is one of the best of of Servants; Indeed I know not how I should keep house in this Country without him, on both my Americans I can depend. I never knew them deceive me, but the very best English servants which I have had, & I have been very fortunate, think deception & fibing no harm.
      